Exhibit 10.1.7




formofsandridge215201_image1.jpg [formofsandridge215201_image1.jpg]
 
SandRidge Energy, Inc.
 
123 Robert S. Kerr Avenue
 
Oklahoma City, Oklahoma 73102


 
 
 
 
 
 

Restricted Stock Award Certificate and Agreement

--------------------------------------------------------------------------------



Name:
 
Award Number:
 
Address:
 
Plan:
2016 Omnibus Incentive Plan
 
 
Employee ID:
 



Effective GRANT DATE (the “Grant Date”), you have been granted an Award of
NUMBER OF SHARES GRANTED shares of SandRidge Energy, Inc. (the “Company”)
restricted common stock. The Award is scheduled to vest in increments on the
date(s) shown below.




VEST DATE
SHARES
 
 
 
 
 
 








--------------------------------------------------------------------------------



This Award is granted under and governed by the terms and conditions of the
SandRidge Energy, Inc. 2016 Omnibus Incentive Plan and the Performance Share
Unit Award Agreement. A copy of the Plan can be found under the Department –
People & Culture tab of the Company’s intranet.



--------------------------------------------------------------------------------



 
 
 




--------------------------------------------------------------------------------






RESTRICTED STOCK AWARD AGREEMENT
PURSUANT TO THE
SANDRIDGE ENERGY, INC. 2016 OMNIBUS INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”), dated as of the Grant
Date specified in the Restricted Stock Award Certificate attached hereto (the
“Certificate”), is entered into by and between SandRidge Energy, Inc., a
corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the SandRidge Energy, Inc. 2016 Omnibus
Incentive Plan, as in effect and as amended from time to time (the “Plan”),
which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the shares of Restricted Stock provided herein
to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.Incorporation By Reference; Plan Document Receipt. This Agreement and the
Certificate are subject in all respects to the terms and provisions of the Plan
(including, without limitation, any amendments thereto adopted at any time and
from time to time, unless such amendments are (a) expressly intended not to
apply to the Award provided hereunder or (b) impair the Participant’s rights
with respect to this Award without the consent of the Participant), all of which
terms and provisions are made a part of and incorporated in this Agreement as if
they were each expressly set forth herein. Any capitalized term not defined in
this Agreement shall have the same meaning as is ascribed thereto in the Plan or
the Certificate. The Participant hereby acknowledges receipt of a true copy of
the Plan and that the Participant has read the Plan carefully and fully
understands its content. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.
2.    Grant of Restricted Stock. The Company hereby grants to the Participant,
as of the Grant Date, the number of shares of Restricted Stock specified in the
Certificate. Except as otherwise provided by the Plan, the Participant agrees
and understands that nothing contained in this Agreement provides, or is
intended to provide, the Participant with any protection against potential
future dilution of the Participant’s interest in the Company for any reason, and
no adjustments shall be made for dividends in cash or other property,
distributions or other rights in respect of any such shares, except as otherwise
specifically provided for in the Plan or this Agreement. Subject to Section 5
hereof, the Participant shall not have the rights of a stockholder in respect of
the shares underlying this Award, until such shares are delivered to the
Participant in accordance with Section 4 hereof.


2



--------------------------------------------------------------------------------




3.    Vesting.
(a)    Subject to the provisions of Sections 3(b) through 3(c) hereof, the
Restricted Stock shall vest in accordance with vesting schedule detailed in the
Certificate; provided that the Participant has not experienced a Termination
prior to an applicable Vesting Date. Except as provided in this Agreement and/or
under an effective employment agreement between the Company and the Participant,
there shall be no proportionate or partial vesting in the periods prior to each
Vesting Date, and all vesting shall occur only on the appropriate Vesting Date,
subject to the Participant’s continued service with the Company or any of its
Subsidiaries on the applicable Vesting Date.
(b)    Change in Control Vesting. The Restricted Stock shall fully vest if,
during the term of this Agreement, there is a Change in Control and within two
years thereafter, the Participant experiences a Termination without Cause or for
Good Reason, provided that the Participant has not experienced a Termination
prior to the consummation of the Change in Control.
(c)    Committee Discretion to Accelerate Vesting. Notwithstanding the
foregoing, the Committee may, in its sole discretion, provide for accelerated
vesting of the Restricted Stock at any time and for any reason.
(d)    Forfeiture. Subject to the Committee’s discretion to accelerate vesting
hereunder and/or any accelerated vesting provided under an effective employment
agreement between the Company and the Participant, all unvested shares of
Restricted Stock shall be immediately forfeited upon the Participant’s
Termination for any reason.
4.    Period of Restriction; Delivery of Unrestricted Shares. During the Period
of Restriction, the Restricted Stock shall bear a legend as described in Section
7.2(c) of the Plan. When shares of Restricted Stock awarded by this Agreement
and the Certificate become vested, the Participant shall be entitled to receive
unrestricted shares, and if the Participant’s stock certificates contain legends
restricting the transfer of such shares, the Participant shall be entitled to
receive new stock certificates free of such legends (except any legends
requiring compliance with securities laws).
5.    Dividends and Other Distributions; Voting. Participants holding Restricted
Stock shall be entitled to receive all dividends and other distributions paid
with respect to such shares, provided that any such dividends or other
distributions will be subject to the same vesting requirements as the underlying
Restricted Stock and shall be paid at the time the Restricted Stock becomes
vested pursuant to Section 3 hereof. If any dividends or distributions are paid
in shares, the shares shall be deposited with the Company and shall be subject
to the same restrictions on transferability and forfeitability as the Restricted
Stock with respect to which they were paid. The Participant may exercise full
voting rights with respect to the Restricted Stock granted hereunder.
6.    Non-Transferability. Except as otherwise provided by the Committee in
writing, the shares of Restricted Stock, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary of the


3



--------------------------------------------------------------------------------




Participant), other than by testamentary disposition by the Participant or the
laws of descent and distribution or pursuant to a domestic relations order as
defined by the Code or Title I of the Employee Retirement Income Security Act,
or the rules thereunder. Any attempt to sell, exchange, transfer, assign,
pledge, encumber or otherwise dispose of or hypothecate in any way any of the
Restricted Stock, or the levy of any execution, attachment or similar legal
process upon the Restricted Stock, contrary to the terms and provisions of this
Agreement, the Certificate and/or the Plan, shall be null and void and without
legal force or effect.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to the choice
of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s FICA and SDI obligations)
which the Company, in its sole discretion, deems necessary to be withheld or
remitted to comply with the Code and/or any other applicable law, rule or
regulation with respect to the Restricted Stock and, if the Participant fails to
do so, the Company may otherwise refuse to issue or transfer any shares of
Common Stock otherwise required to be issued pursuant to this Agreement and the
Certificate. Any minimum statutorily required withholding obligation with regard
to the Participant may be satisfied by reducing the amount of cash or shares of
Common Stock otherwise deliverable to the Participant hereunder.
9.    Section 83(b). If the Participant properly elects (as required by Section
83(b) of the Code) within 30 days after the issuance of the Restricted Stock to
include in gross income for federal income tax purposes in the year of issuance
the Fair Market Value of such shares of Restricted Stock, the Participant shall
pay to the Company or make arrangements satisfactory to the Company to pay to
the Company upon such election, any federal, state or local taxes required to be
withheld with respect to the Restricted Stock. If the Participant shall fail to
make such payment, the Company shall, to the extent permitted by law, have the
right to deduct from any payment of any kind otherwise due to the Participant
any federal, state or local taxes of any kind required by law to be withheld
with respect to the Restricted Stock, as well as the rights set forth in Section
8 hereof. The Participant acknowledges that it is the Participant’s sole
responsibility, and not the Company’s, to file timely and properly the election
under Section 83(b) of the Code and any corresponding provisions of state tax
laws if the Participant elects to make such election, and the Participant agrees
to timely provide the Company with a copy of any such election.
10.    Legend. All certificates representing the Restricted Stock shall have
endorsed thereon the legend set forth in Section 7.2(c) of the Plan.
Notwithstanding the foregoing, in no event shall the Company be obligated to
deliver to the Participant a certificate representing the Restricted Stock prior
to the vesting dates set forth above.
11.    Securities Representations. The shares of Restricted Stock are being
issued to the Participant and this Agreement is being made by the Company in
reliance upon the following express representations and warranties of the
Participant. The Participant acknowledges, represents and warrants that:


4



--------------------------------------------------------------------------------




(a)    The Participant has been advised that the Participant may be an
“affiliate” within the meaning of Rule 144 under the Securities Act and in this
connection the Company is relying in part on the Participant’s representations
set forth in this Section 11.
(b)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the shares of Restricted Stock must be held indefinitely
unless an exemption from any applicable resale restrictions is available or the
Company files an additional registration statement (or a “re-offer prospectus”)
with regard to the shares of Restricted Stock and the Company is under no
obligation to register the shares of Restricted Stock (or to file a “re-offer
prospectus”).
(c)    If the Participant is deemed an affiliate within the meaning of Rule 144
of the Securities Act, the Participant understands that (i) the exemption from
registration under Rule 144 will not be available unless (A) a public trading
market then exists for the Common Stock of the Company, (B) adequate information
concerning the Company is then available to the public, and (C) other terms and
conditions of Rule 144 or any exemption therefrom are complied with, and (ii)
any sale of the shares of vested Restricted Stock hereunder may be made only in
limited amounts in accordance with the terms and conditions of Rule 144 or any
exemption therefrom.
12.    Entire Agreement; Amendment. This Agreement, together with the Plan and
the Certificate, contains the entire agreement between the parties hereto with
respect to the subject matter contained herein, and supersedes all prior
agreements or prior understandings, whether written or oral, between the parties
relating to such subject matter; provided that to the extent the Participant is
party to an effective employment agreement with the Company, the terms set forth
therein shall govern in the event of a conflict with Section 3 of this
Agreement. The Committee shall have the right, in its sole discretion, to modify
or amend this Agreement and/or the Certificate from time to time in accordance
with and as provided in the Plan. This Agreement may also be modified or amended
by a writing signed by both the Company and the Participant. The Company shall
give written notice to the Participant of any such modification or amendment of
this Agreement or the Certificate as soon as practicable after the adoption
thereof.
13.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
14.    Acceptance. The Participant shall be deemed to accept this Agreement
unless the Participant provides the Company with written notice to the contrary
prior to the expiration of the 60-day period following the Grant Date, in which
case, the Participant shall forfeit the Restricted Stock
15.    No Right to Employment. Any questions as to whether and when there has
been a Termination and the cause of such Termination shall be determined in the
sole discretion of the Committee. Nothing in this Agreement shall interfere with
or limit in any way the right of


5



--------------------------------------------------------------------------------




the Company, its Subsidiaries or Affiliates to terminate the Participant’s
employment or service at any time, for any reason and with or without Cause.
16.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Subsidiary) of
any personal data information related to the Restricted Stock awarded under this
Agreement for legitimate business purposes (including, without limitation, the
administration of the Plan). This authorization and consent is freely given by
the Participant.
17.    Compliance with Laws. The issuance of the Restricted Stock or
unrestricted shares pursuant to this Agreement shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Agreement if any such
issuance would violate any such requirements.
18.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the shares of Restricted Stock are intended to be exempt from the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
19.    Binding Agreement; Assignment. This Agreement and the Certificate shall
inure to the benefit of, be binding upon, and be enforceable by the Company and
its successors and assigns. The Participant shall not assign (except in
accordance with Section 6 hereof) any part of this Agreement and the Certificate
without the prior express written consent of the Company.
20.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
21.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
22.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
23.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of Restricted
Stock made under this Agreement is completely independent of any other award or
grant and is made at the


6



--------------------------------------------------------------------------------




sole discretion of the Company; (c) no past grants or awards (including, without
limitation, the Restricted Stock awarded hereunder) give the Participant any
right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
[Remainder of Page Intentionally Left Blank]


7



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has issued the Restricted Stock to the
Participant as of the date first written above.


SANDRIDGE ENERGY, INC.


a1017sandridge1215201_image2.gif [a1017sandridge1215201_image2.gif]
By:                        


Name:    James D. Bennett            


Title:    President & Chief Executive Officer    






8

